Citation Nr: 1331697	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  12-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple actinic keratosis and skin cancers as secondary to service-connected post-excision of keratoacanthoma of the neck.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to December 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his February 2012 substantive appeal, the Veteran indicated that he desired to testify at a Board hearing in Washington, DC.  In a September 2013 correspondence, he indicated that he would be unable to travel to Washington, DC for the Board hearing scheduled in October 2013.  He requested a video conference hearing to be scheduled at the nearest authorized and available facility.  As such, a video conference hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before the Board at the Winston-Salem RO.  He and his representative should be notified of the date and time of the hearing, as appropriate.  Once the hearing is conducted, or in the event he cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


